Order modified on the law and facts by striking out the last ordering paragraph thereof and inserting in place thereof a direction to the committee to pay the $17.50 monthly allotment for the mother to the Buffalo State Hospital to be used for clothing and necessities, and by reinstating the monthly payments of $95 as provided for in the order of July 9, 1953, which order was made without objection of the Veterans’ Administration, and as modified order affirmed, without costs of this appeal to any party. All concur. (Appeal from an order of Erie Special Term denying an application to compel payments by committee of an incompetent veteran for support of mother.) Present — McCurn, P. J., Vaughan, Kimball, Bastow and Goldman, JJ.